Appeal by the defendant from a judgment of the Supreme Court, Queens County (Orgera, J.), rendered April 17, 1991, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions with respect to the prosecutor’s summation comments are largely unpreserved for appellate review (see, CPL 470.05 [2]). In any event, any error by the prosecutor was harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230, 242). Mangano, P. J., Thompson, Eiber and Ritter, JJ., concur.